Case 2:19-cr-00171-AWA-DEM Document 72 Filed 12/02/20 Page 1 of 4 PageID# 401




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division

United States of America,

v.                                             Criminal No.: 2:19-cr-00171


Robert James McCabe,

                       Defendant,


                                    MOTION TO CONTINUE

       Now comes the Defendant, Robert McCabe, and respectfully moves the Court to continue

his trial now set for February 23, 2021 for the following reasons:

       1.      That Mr. McCabe was indicted on October 24, 2019 and an original trial date was set

               for May 27, 2020;

       2.      That on May 15, 2020, pursuant to the General Order entered by Chief Judge Davis,

               the trial was continued to December 1, 2020;

       3.      That counsel for Mr. McCabe also represents Daryl Bank, 2:17cr126, who was

               indicted on August 23, 2017 and whose case was joined with U.S.. v Kent Maerki,

               et al, 2:19cr47, ECF. No. 85, before the Honorable Raymond A. Jackson. Trial with

               the joined defendants was scheduled for July 7, 2010 but pursuant to a Joint Motion

               to Continue, ECF. No. 118 , by all defendants predicated upon the COVID-19

               pandemic, and not opposed by the government, the Court granted the continuance,

               ECF. No. 120. The trial is expected to last six weeks.

       4.      That the Court proposed jury trial dates in November and counsel responded, as did

               other counsel, with conflicts in previous trials that precluded their availability for any
Case 2:19-cr-00171-AWA-DEM Document 72 Filed 12/02/20 Page 2 of 4 PageID# 402




               November trial dates. Counsel specifically referenced the instant case and that it was

               set for trial on December 1, 2020 creating an impossible conflict.

       5.      On May 26, 2020, Judge Jackson, aware of the conflicts, set the Bank/Maerki, case

               for trial on November 3, 2020. The case was continued by agreement to December

               1, 2020 to accommodate co-counsel’s trial schedule. Then, as a result of General

               Order 2020-22, entered on November 16, 2020, the trial has to be rescheduled again.

               Judge Jackson set the trial on January 26, 2021, without any input or opportunity to

               be heard from any counsel.

       6.      As a result of the length of the trial, six weeks, counsel can not be present on

               February 23, 20201 to try this case.

       7.      Counsel has been representing Mr. McCabe for several years now in the pre-

               indictment investigation of this case. Counsel has met with the government several

               times, obtained and reviewed thousands of documents, interviewed numerous

               witnesses and participants in pre-trial litigation on significant issues related to the

               case. Mr. McCabe deserves the continuity of counsel and the historical knowledge

               that counsel already possesses. It would be unfair to require him to obtain new

               counsel and to be prepared for a February 23, 2021 trial.

                                 Memorandum of Law in Support

       Whether to grant a motion for a continuance is within the broad discretion of the district

court. See, e.g. United States v. Cronic, 466 U.S. 648, 662-66 (1984); Morris v. Slappy, 461 U.S.

1, 11-12 (1983); and United States v. Hoyte, 51 F.3d 1239, 1245 (4th Cir. 1995). The defendant is

not seeking a continuance simply for sake of delay. Rather, he seeks additional time so that defense

counsel may actually be present for the trial.
Case 2:19-cr-00171-AWA-DEM Document 72 Filed 12/02/20 Page 3 of 4 PageID# 403




       Because "the ends of justice served by the granting of a continuance outweigh the best

interests of the public and the defendants in a speedy trial," counsel for the defendants ask the Court

to grant this motion and continue the trial date. See 18 U.S.C. § 3161(h)(7)(A).

       WHEREFORE, defendant respectfully pray for the entry of an order granting this motion.



                                               Respectfully submitted,

                                               Robert James McCabe
                                               By Counsel

                                                                 /s/
                                               James O. Broccoletti, Esquire
                                               VSB# 17869
                                               Counsel for Robert James McCabe
                                               ZOBY, BROCCOLETTI & NORMILE, P.C.
                                               6663 Stoney Point South
                                               Norfolk, VA 23502
                                               (757) 466-0750
                                               (757) 466-5026
                                               james@zobybroccoletti.com



                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 2nd day of December, 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, which will then send a notification of such
filing (NEF) to the following:

       Alan Salsbury, Esquire
       United States Attorney’s Office
       101 W Main Street, STE 8000
       Norfolk, VA 23510
       757-441-6331
       alan.salsbury@usdoj.gov

       Melissa O’Boyle, Esquire
       United States Attorney’s Office
       101 W Main Street, STE 8000
       Norfolk, VA 23510
Case 2:19-cr-00171-AWA-DEM Document 72 Filed 12/02/20 Page 4 of 4 PageID# 404




      757-441-6331
      melissa.oboyle@usdoj.gov

      Randy Stoker, Esquire
      United States Attorney’s Office
      101 W Main Street, STE 8000
      Norfolk, VA 23510
      757-441-6331
      randy.stoker@usdoj.gov




                                              /s/
                                   James O. Broccoletti, Esquire
                                   VSB# 17869
                                   Counsel for Robert James McCabe
                                   ZOBY, BROCCOLETTI & NORMILE, P.C.
                                   6663 Stoney Point South
                                   Norfolk, VA 23502
                                   (757) 466-0750
                                   (757) 466-5026
                                   james@zobybroccoletti.com
